DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, as written, claim 23 is dependent upon itself. Therefore, its scope is unclear. For the purpose of examination, claim 23 was interpreted as being dependent on claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-12, 14-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Alexiades (Liposuction Principles and Practice 2016, Chapter 35) in view of Newman et al. (Submental Liposuction Extraction with Hard Chin Augmentation), in further view of Chia et al. (1000 Consecutive Cases of Laser-Assisted Liposuction), and in further view of Welches et al. (US 2012/0022510 A1).
Regarding claim 1, Alexiades discloses a combined liposuction method (Pages 387-389, §35.2 - Technique), which method comprises carrying out a preoperative examination of the patient (§35.2.1 – Subject Preparation), planning an operation wherein one or more areas of the lower third of the face and neck of the patient from a number of such as the submental area of the neck, the lower jaw areas, the neck area from its submental area to the level of the cricoid cartilage, are determined as the liposuction areas constituting an operative field (Fig. 35.1; §35.2.1 – the treatment area extends from the submental area to the cricoid cartilage), wherein the contour boundaries of the operative field and at least one operative approach point are determined (Fig. 35.1;  §35.2.1 – the treatment area is marked off; §35.2.2-35.2.3 – an incision is made in the submental crease for providing tumescent anesthesia and inserting cannulas), performing uniform infiltration anesthesia of the adipose tissue to be removed in the liposuction areas (§35.2.2 – Tumescent anesthesia), using an Nd:YAG laser radiation source with a wavelength of 1064 nm (§35.2.3 – Nd:YAG Laser assisted Liposuction system) and a fiber optic light guide (§35.2.3 – fiber cannula), wherein the first end of the fiber optic light guide is connected optically to the laser radiation source, and the second end of the fiber optic light guide is made with an emitting radiation surface (§35.2.3 – the fiber cannula is used to deliver the laser light) and provides the possibility of insertion thereof into the adipose tissue to be removed through transcutaneous skin punctures (§35.2.3 – the fiber cannula is inserted via the aforementioned submental incision), causing the destructive effect on the adipose tissue to be removed by Nd:YAG laser radiation with a wavelength of 1064 nm (§35.2.3-35.2.4 – laser energy is delivered until the adipose tissue is liquified), and a power of a predetermined value from the laser radiation source through the fiber optic light guide directly to the adipose tissue to be removed in the liposuction areas (§35.2.3 – the predetermined power is 8 W), for which purpose the second end of the fiber optic light guide is inserted into the adipose tissue to be removed through transcutaneous skin punctures at predetermined operative approach points and is continuously put forward by in and out movements within the volume of adipose tissue to be removed to ensure uniform destruction of the adipose tissue over the entire area and depth of the treated area of liposuction (§35.2.3 – the cannula is inserted and moved in a back-and-forth fanning pattern), removal of the formed emulsified adipocyte fat detritus from the liposuction areas (§35.2.4), at the end of the operation, surgical wounds are closed with aseptic dressing (§35.2.6 – nylon suture and Tegaderm dressing), compression dressing on the liposuction areas are applied (§35.2.6 – head and neck compression dressing), and the postoperative period is performed (§35.2.7). 
Alexiades is silent with respect to the neck area from its submental area to the level of the jugular notch being determined as a liposuction area constituting an operative field, a fiber thickness of 600 microns, the laser being supplied in a pulsed mode with a frequency of 50 Hz and a pulse duration of 300 µs, or that the power of the laser should be varied between 8 W and 16 W depending on the operative field, as claimed.
Newman teaches liposuction techniques for fat extraction sculpturing of the neck (Page 454, Abstract). Newman teaches that older patients have diffuse fat accumulations and less skin tone, so fat extraction should extend down to the suprasternal notch (also known as the jugular notch) (Fig. 4; Page 454, Abstract; Page 455, middle column). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades so that the neck area from its submental area to the level of the jugular notch may be determined as a liposuction area constituting an operative field so that the method may be used to treat older patients with more diffuse fat deposits as taught by Newman.
Chia teaches methods of laser-assisted liposuction for treating a variety of body areas including the neck (Page 795, Methods). Chia teaches that the laser-assisted liposuction was performed with a 1064 nm Nd:YAG laser transmitted through fiberoptic cables with 300, 600, and 1000 µm diameters (Page 797, first column, lines 11-17). Alexiades discloses that the laser is transmitted through a 1000 µm diameter fiber (§35.2.3). Therefore, for the problem of applying the energy from a 1064 nm Nd:YAG laser to a treatment area during laser-assisted liposuction, fibers with sizes of 300, 600, and 1000 microns have been identified from the teachings of Alexiades and Chia. Employing any of these fiber sizes would predictably lead to successful treatment with laser-assisted liposuction, as taught by Chia. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try modify the method disclosed by Alexiades in view of Newman to use a fiber thickness of 600 microns. Please see MPEP §2143.I(E).
Welches teaches a laser surgical method (Abstract) for liposuction (¶0003-0005) of the face and neck (¶0077) comprising delivering laser light with a wavelength in the near-infrared in a pulsed mode (¶0077, page 6, first column, lines 22-35). Welches teaches that the pulses have a duration between 0.1 ms and 1 ms (100 µs and 1000 µs) and a frequency between 10 Hz and 100 Hz (¶0077, page 6, first column, lines 35-39). Welches teaches that these pulse parameters are sufficient for safely heating the fat tissue without damaging the dermal or epidermal tissue (¶0077, page 5, second column, lines 1-21). The claimed pulse parameters of 50 Hz and 300 µs lie within the ranges taught by Welches. Therefore, a prima facie case exists to modify the method disclosed by Alexiades in view of Newman and in further view of Chia so that the laser is supplied in a pulsed mode with a frequency of 50 Hz and a pulse duration of 300 µs. Please see MPEP §2144.05(I).
Welches further teaches that laser energy should be evenly delivered across the tissue in the treatment area in order to provide consistent tissue heating (¶0148 and 0155) in order to avoid overtreatment of areas, resulting in charring, or undertreatment of areas, resulting in incomplete fat removal (¶0006). Welches further teaches that the change in the temperature of the tissue is in part influenced by the power and wavelength of the laser light (¶0155, page 12, first column, lines 21-25). Welches teaches a total power in the range of 4 W to 20 W for a laser with 1440 nm light, but is silent with respect to the appropriate power range for 1064 nm light (¶0077, page 6, first column, lines 1-21). Chia further teaches that 1064 nm light was applied at a power from 7 W to 38 W for providing laser-assisted liposuction to a variety of body areas including the neck (Page 797, first column, lines 11-41). Because the claimed ranges lie within the range taught by Chia, a prima facie obvious case exists for those ranges. Please see MPEP §2144.05(I). Furthermore, because Welches teaches that the treated tissue should be consistently heated in order to avoid overtreatment and undertreatment, and that the degree to which tissue is heated depends in part on the power of the light delivered to the tissue, it is obvious to increase the delivered power for larger treatment areas. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that in the case where the operative field consists of the submental area of the neck, the value of the Nd:YAG laser radiation power with a wavelength of 1064 nm is set in the range of 8 W to 12 W, in the case where the operative field consists of the submental area of the neck and the lower jaw areas, the value of the Nd:YAG laser radiation power with a wavelength of 1064 nm is set in the range from 12 W to 14 W, in the case where the operative field consists of the submental area of the neck, the lower jaw areas, and the neck area from its submental area to the level of the cricoid cartilage, the Nd:YAG laser radiation power with a wavelength of 1064 nm is set in the range from 14 W to 15 W, in the case where the operative field consists of the submental area of the neck, the lower jaw areas, and the neck area from its submental area to the level of the jugular notch, the Nd:YAG laser radiation power with a wavelength of 1064 nm is set in the range from 15 W to 16 W in order to provide consistent heating of the operative field and avoid overtreatment and undertreatment as taught by Welches.
Regarding claim 4, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that the planning of the operation includes photographing the liposuction areas in several projections (§35.2.1).
Regarding claim 5, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that the uniform infiltration anesthesia of the adipose tissue to be removed is performed by administering the infiltrating anesthetic liquid under pressure into adipose tissue through transcutaneous skin punctures to provide local intracellular hyperhydration of adipocytes (§35.2.2).
Regarding claim 6, Alexiades in view of Newman, further view of Chia, and in further view of Welches discloses the method of claim 5. Alexiades further discloses that the transcutaneous skin punctures are made along the contour boundaries of the operative field, wherein at least a portion of the transcutaneous skin punctures are located at all predetermined operative access points (Fig. 35.1; §35.2.2-35.2.3 – the incision is made in the submental crease at the edge of the operative field).
Regarding claim 7, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that the infiltrating anesthetic liquid is administered into the adipose tissue to be removed using standard syringes (§35.2.2).
Regarding claim 8, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that a tumescent solution is used as an infiltrating anesthetic liquid (§35.2.2)
Regarding claim 11, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that in order to enable the second end of the fiber optic light guide to be inserted into the adipose tissue to be removed through transcutaneous skin punctures, an optical cannula is used, while the second end of the fiber optic light guide is placed inside the cannula so that the emitting radiation surface thereof is able to emit radiation outside the optical cannula (§35.2.3 – the laser-assisted liposuction system employs a laser cannula outfitted with the a laser fiber with an orb tip).
Regarding claim 12, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that for performing liposuction in the submental area of the neck and the lower jaw areas (Fig. 35.1; §35.2.1), a single operative approach point is determined in the area of the submental fold (§35.2.2 – an incision is made in the submental crease) wherein the continuous in and out movements of the second end of the fiber optic light guide within the volume of the adipose tissue to be removed are performed with approaching thereof to the front surface of the lower jaw (§35.2.3 – the laser cannula is moved in a back and forth pattern).
Regarding claim 14, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Newman further teaches the creation of tunnels with a back-and-forth motion prior to the aspiration of fat (Fig. 3; Page 454, third column, material and methods – page 455, second column). Therefore, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses that after performing uniform infiltration anesthesia and before causing the destruction effect on the adipose tissue, tunnels are formed in the adipose tissue to be removed, for which purpose a cannula is inserted into the adipose tissue through transcutaneous skin punctures at the predetermined operative approach points, and then the cannula is put forward by in and out movements within the entire volume of the adipose tissue, wherein the tunnels are formed close to each other, and after insertion into the adipose tissue, the second end of the fiber optic light guide, the latter is put forward by continuous in and out movements inside each tunnel formed within the volume of the adipose tissue.
Regarding claim 15, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 14. Newman further teaches that the tunnels are formed in the form of a fan-shaped network (Fig. 3). Therefore, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses that the tunnels are formed in the form of a fan-shaped network.
Regarding claim 19, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that the removal of the formed emulsified adipocyte fat detritus from the liposuctions areas is performed through an aspiration cannula (§35.2.4).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Bergfeld et al. (Tumescent Local Anesthesia 2001, Chapter 11).
Regarding claim 2, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method according to claim 1. Chia further teaches that history, physical exams, laboratory values, photographs, and medical clearance should be obtained for each patient, but does not teach the limitations of claim 2.
Bergfeld teaches that the patients should be evaluated in order to determine if the anesthetic used in the infiltration anesthesia is safe for them (Page 68, first paragraph). Bergfeld teaches that such evaluations include indications and contraindications (§11.1-11.2), biochemical and general blood analysis (§11.2 – coagulation status), infectious diseases (§11.2), electrocardiograms (§11.1), and physical examination (§11.2). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that the preoperative examination of the patient includes collecting the patient’s history, determining the patient’s indications and contraindications for the operation, conducting laboratory tests for biochemical and general blood analysis, determining the blood group, Rh factor, Wasserman reaction, detecting antibodies to HIV, blood test for hepatitis, doing an electrocardiogram of the patient, as well as examining the patient by a therapist in order to ensure the safety of the patient as taught by Bergfeld.
Regarding claim 3, Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Bergfeld discloses the method of claim 2. Bergfeld further teaches that the analysis includes determining indicators for bilirubin, aminotransferase AST and ALT (§11.2 – potential liver disorders and damage should be evaluated, and blood bilirubin, AST, and ALT levels indicate liver function), creatinine (§11.2 – kidney disorders and damage should be evaluated, and blood creatinine levels indicate kidney function), sugar, protein, electrolytes, and blood lipids (§11.2 – preexisting conditions should be evaluated, and sugar, protein, electrolytes, and blood lipids provide a general picture of a variety of preexisting conditions). Therefore,  Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Bergfeld further discloses that the biochemical analysis of blood includes determining indicators for bilirubin, aminotransferase AST and ALT, sugar, creatinine, protein, protein, electrolytes, and blood lipids.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Sommer et al. (Tumescent Local Anesthesia 2001, Chapter 12).
Regarding claim 9, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 8. Alexiades (§35.2.2) and Chia (Pages 796-797: Materials and Methods) disclose tumescent solutions with a different composition than claimed.
Sommer teaches that the original Klein tumescent solution comprises 50 ml of 1% Lidocaine, 1 ml of 1:10,000 Epinephrine (also known as adrenaline), 12.5 ml of 8.4% Sodium Bicarbonate, and 1000 ml of 0.9% NaCl (Page 74, Table 12.1). Sommer teaches that the Klein tumescent solution avoids the need for risky general anesthesia, reduces blood loss, provides shorter convalescence, and allows for larger areas of the body to be treated (Pages 73-74: History). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that the tumescent solution contains 50 ml of a 1% solution of lidocaine hydrochloride, 1 ml of adrenaline, 12.5 ml of an 8.4% sodium bicarbonate solution and physiological saline in the form of a 0.9% aqueous NaCl solution in an amount of up to 1000 ml in order to avoid the need for risky general anesthesia, reduce blood loss, provide shorter convalescence, and allow for larger areas of the body to be treated as taught by Sommer.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, in further view of Sommer, and in further view of Shiffman (Liposuction Principles and Practice 2016, Chapter 2).
Regarding claim 10, Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Sommer discloses the method of claim 9, but is silent with respect to the volume of the tumescent solution to the volume of adipose tissue to be infiltrated.
Shiffman teaches a tumescent technique for liposuction (Abstract; §2.3). Shiffman teaches that local tumescent anesthesia usually results in a tumescent solution volume to aspirated fat volume ratio from 1:1 to 3:1, depending on the formulation (§2.1- 2.2). Shiffman teaches that this results in substantially less blood loss than prior dry liposuction methods (§2.1). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Sommer so that the ratio of the volume of the tumescent solution to the volume of the adipose tissue to be infiltrated is from 1:1 to 3:1, respectively as taught by Shiffman in order to minimize blood loss.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of DeFatta et al. (Liposuction of the face and neck, 2007).
Regarding claim 13, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1, but are silent with respect to operative approach points defined by the corners of the lower jaw from each side of the neck.
DeFatta teaches methods of liposuction of the lower face and neck regions (Abstract). DeFatta teaches three operative approach points including incisions made on the attachment of the auricular lobule of the neck, at about the corner of the lower jaw, on each side of the neck, and an incision at the submental crease (Figs. 5-6; Pages 264-265, Technique). Therefore, the prior teaches a finite number of predictable potential solutions to the problem of where to insert a cannula for liposuction of the neck, the solutions being the submental crease and corners of the lower jaw on each side of the neck. DeFatta teaches that all of these points are useful for liposuctioning fat from the neck (Figs. 5-6; Pages 264-265, Technique), which means that one of ordinary skill in the art would have been able to use any of these insertion points with a reasonable expectation of success. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to try to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that when performing liposuction in the neck area from its submental area to the level of the cricoid cartilage or to the level of the jugular notch, two operative approach points are determined, and the location thereof is defined by one point under the corners of the lower jaw from each side of the neck. Please see MPEP §2143.I(E).
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Pellegrino et al. (US 2007/0208366 A1).
Regarding claims 16 and 17, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the methods of claims 1 and 14, respectively, but are silent with respect to the use of a blunt dilator.
Pellegrino teaches a tissue expander system for expanding tissue, skin, and muscle along a pathway to a surgical site (Abstract). Pellegrino teaches a system with a blunt conical tip and that expands in diameter in order to achieve the desired size while reducing the steps required for dilating the incision (¶0002-0003 and 0029). Pellegrino teaches that dilating an incision allows for unobstructed access to the surgical site while minimizing the trauma to the patient (¶0001). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that the transcutaneous skin punctures are expanded with a blunt dilator for insertion of the fiber optic light guide therein, with respect to claim 16, or that the transcutaneous skin punctures are expanded with a blunt dilator for inserting the cannula therein, with respect to claim 14, in order to allow for unobstructed access to the surgical site while minimizing the trauma to the patient as taught by Pellegrino.
 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Schavelzon et al. (Liposuction Principles and Practice 2016, Chapter 34).
Regarding claim 18, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1, but is silent with respect to applying the laser to lower layers of adipose tissue and transitioning to the upper layers.
Schavelzon teaches a laser lipolysis surgical technique (§34.4) in which the laser is moved forward and backward in a fanlike manner in each area to be treated, each area is treated twice, first at the level of the deep subcutaneous tissue and second in the superficial subcutaneous tissue (§34.4, page 380, first and second columns). Schavelzon teaches that this provides stimulation of the deep dermis (§34.4, page 380, second column). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Schavelzon so that when causing the destructive effect on the adipose tissue to be removed, the second end of the fiber optic light guide is put forward by continuous in and out movements within the volume of the adipose tissue to be removed, starting from lower layers of adipose tissue and subsequently transitioning to overlying layers thereof in order to stimulate the deep dermis as taught by Schavelzon.
Claims 20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Kim et al. (Liposuction Principles and Practice 106, Chapter 80).
Regarding claim 20, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1, but does not disclose that removal of the fat detritus is performed using a negative pressure of 0.2-0.3 bar.
Kim teaches methods for preventing postoperative complications of liposuction (Abstract). Kim teaches that the maximum aspiration pressures over 400 mmHg (approximately 0.533 bar) may cause oversuction and destruction of normal adipose architecture (§80.4.1, page 771, second column, lines 17-21) and that suctioning using low pressures is recommended to prevent suctioning of the most superficial layer and avoiding contour irregularities (§80.4.1, page 772, first column, lines 6-14). The claimed suction range of 0.2-0.3 bar lies within the prior art range of below 0.533 bar. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that the removal of the formed emulsified adipocyte fat detritus from the liposuction areas is performed using a negative pressure of 0.2-0.3 bar in order to prevent destruction of the normal adipose architecture and contour irregularities as taught by Kim. Please see MPEP §2144.05(I).
Regarding claim 22, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1. Alexiades further discloses that medications are administered after surgery (§35.2.6 – Postoperative management: mild pain relievers are prescribed during the postoperative period).
Kim teaches methods for preventing postoperative complications of liposuction (Abstract). Kim teaches that after the completion of liposuction, the surgical region should be irrigated with gentamicin-saline solution (§80.2). Kim further teaches that maintenance of aseptic techniques throughout the procedure are critical for preventing infection, and that early administration of antibiotics can prevent infection (§80.3.1.3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that during the postoperative period, surgical wounds are ligated using antiseptic solutions and water-soluble ointments with simultaneous administration of medications and antibacterial therapy with broad-spectrum antibiotics for 5-7 days after surgery in order to relieve pain as taught by Alexiades and prevent infection as taught by Kim.
Regarding claim 23, Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Kim discloses the method of claim 22, but are silent with respect to the use of non-steroid anti-inflammatory drugs in particular as medication. The Examiner takes Official Notice that non-steroid anti-inflammatory drugs are well known in the art as pain relievers. Please see MPEP §2144.03. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of Kim so that non-steroid anti-inflammatory drugs are used as medication.
Regarding claim 24, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1, but does not disclose that physiotherapy of the liposuction areas is performed within the postoperative period.
Kim further teaches methods of treating postoperative complications of liposuction (Abstract). Kim teaches that complications such as scarring and chronic induration may be treated by methods such as ultrasonic massage (§80.4.6-80.4.7). The present specification discloses that ultrasound procedures are included in the scope of physiotherapy (Pages 18, 21, and 24). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that physiotherapy of the liposuction areas is performed within the postoperative period in order to treat complications such as scarring and chronic induration as taught by Kim.
Regarding claim 25, Alexiades in view of Newman, in further view of Chia, and in further view of Welches discloses the method of claim 1, but does not disclose that compression dressings are used during four weeks after the end of the operation, wherein compression dressings are used around the clock during the first week after the end of the operation.
As discussed above, Kim teaches methods of preventing postoperative complications of liposuction (Abstract). Kim teaches that self-adhering compression dressing pads should be used at the liposuction site for the first week after treatment and that compression garments should be applied for the next month in order to prevent the formation of seromas (§80.2 and 80.4.3). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that during the postoperative period, compression dressings are used during four weeks after the end of the operation, wherein compression dressings are used around the clock during the first week after the end of the operation in order to prevent the formation of seromas as taught by Kim.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Alexiades in view of Newman, in further view of Chia, in further view of Welches, and in further view of DiBernardo et al. (Preliminary Report: Evaluation of Skin Tightening After Laser-Assisted Liposuction).
Regarding claim 21, Alexiades in view of Newman, in further view of Chia, and in further view of Chia discloses the method of claim 1, but does not disclose that the dermis is heated to 39-40°C using the Nd:YAG laser as claimed.
DiBernardo teaches a method of laser-assisted liposuction comprising a step in which lasing is directed towards the deep subcutaneous fat, followed by a step in which the lasing is redirected towards the subdermal area at lower power until an even temperature of 40°C to 42°C is achieved, and then followed by fat aspiration  (Page 401, Laser Treatment). DiBernardo teaches that this results in noticeable skin tightening (Page 403, Discussion, second column, lines 13-27). DiBernardo further teaches that lasing should be discontinued when the temperature of the skin reaches 40°C to 42°C (Page 405, first and second columns). The claimed range of 39-40°C overlaps the prior art range of 40-42°C. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method disclosed by Alexiades in view of Newman, in further view of Chia, and in further view of Welches so that after removal of the formed emulsified adipocyte fat detritus from the liposuction areas, the dermis therein is heated to 39-40°C by Nd:YAG laser radiation with a wavelength of 1064 nm, which is supplied from the laser radiation source to the field of liposuction through the fiber optic light guide in order to provide skin tightening as taught by DiBernardo. Please see MPEP §2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                              
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781